Citation Nr: 1003114	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-27 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to an increased disability rating for 
service-connected right knee patellofemoral syndrome, 
currently rated as 20 percent disabling.  

2.  Entitlement to service connection for left knee 
condition, to include as secondary to service-connected 
patellofemoral syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1997 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

Additional new evidence was received following the issuance 
of a Statement of the Case addressing the issue of service 
connection for left knee disability.  The Veteran 
subsequently submitted a waiver of initial RO review of the 
new evidence.  The evidence will therefore be considered in 
this decision. 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral syndrome is 
manifested by a range of motion from zero (0) to 145 degrees 
with pain throughout; however, the Veteran's right knee 
disability does not result in ankylosis and/or mild recurrent 
subluxation or lateral instability.  

2.  The Veteran's left knee condition did not manifest in 
service or within one year thereafter and has not been shown 
to be causally or etiologically related to his military 
service or to his service-connected right knee patellofemoral 
syndrome.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right knee patellofemoral syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5256 to 5262 (2009).  

2.  The left knee condition was not incurred in active 
service, may not be presumed to have been so incurred, and is 
not proximately due to a service- connected disability. 38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In this case, with respect to the Veteran's claim seeking 
service connection on a secondary basis, the RO did provide 
the Veteran with notice in June 2007 prior to the initial 
decision of the claim in December 2007.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.  Moreover, the requirements with 
respect to the content of the notice were met in this case.  
The RO informed the Veteran in the notice letter about the 
information and evidence that is necessary to substantiate 
his claim for secondary service connection.  Specifically, 
the June 2007 letter stated that the evidence must show that 
he had an injury in military service or a disease that began 
in, or was made worse during military service, or that there 
was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that 
there is a relationship between his current disability and an 
injury, disease, or event in military service.  The June 2007 
letter also informed him of evidence needed to show that he 
suffered an additional disability that was caused by or 
aggravated by a service-connected disability.  Also, the June 
2007 letter indicated that establishing service connection on 
a secondary basis requires evidence of a current physical or 
mental condition and evidence that a service-connected 
disability either caused or aggravated his claimed disorder.  
Additionally, the June 2008 statement of the case (SOC) and 
the April 2009 supplemental statement of the case (SSOC) 
notified the Veteran of the reasons for the denial of his 
application, and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2007 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the June 2007 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The June 2007 notice letter addressed 
the Dingess requirements.

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim, including VA and private treatment 
records, and by affording the Veteran a VA examination with 
respect to his claim for an increased disability rating for 
his right knee patellofemoral syndrome, as well as a medical 
opinion regarding his claim for service connection for his 
left knee condition, as secondary to his service-connected 
right knee disability.  Concerning this, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is adequate, as 
it was predicated on a review of VA treatment records, 
service treatment records, and an earlier VA examination 
report as well as a physical examination, and provides 
medical information needed to address the rating criteria 
relevant to this case.  Both the left and right knees were 
examined during the July 2007 VA examination, therefore one 
examination was sufficient for both of the Veteran's claims.  

The Board notes that the Veteran asserts that his left knee 
was not physically examined.  However, the examination report 
includes very definite findings (range of motion testing) 
pertaining to a physical examination of the left knee.  The 
Veteran has proffered no clear evidence to the contrary.  The 
Board therefore finds that the July 2007 examination included 
a physical examination of both knees.  See, generally, Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) 
(noting that there is a presumption of regularity in the law 
that supports "'the official acts of public officers and, in 
the absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties.'").

A separate medical opinion was provided in December 2007 
regarding the Veteran's claim seeking service connection on a 
secondary basis.  This opinion was based on a review of the 
Veteran's service treatment and VA records as well as a 
review of the September 2004 and July 2007 VA examination 
reports.  The examiner provided a thorough rationale to 
support her opinion.  Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).

That Board notes that the Veteran's claims file was not 
available for either the June 2007 examination or December 
2007 opinion.  However, as noted, the examiner indicated that 
she reviewed the Veteran's service and VA treatment records.  
At the time of the June 2007 examination the only non-VA 
medical evidence was that of a June 2004 treatment report, 
which made no reference to the left knee.  The probative 
value of this three-year-old reported is limited.  Similarly, 
while a May 2006 report from the Lexington Clinic may not 
have been reviewed, that report merely echoes the findings of 
the June 2007 VA examination - complaints of bilateral knee 
pain with mild crepitants and good stability.  The report 
contained no opinion with regard to the etiology of the 
Veteran's left knee complaints.  As the examiner was privy to 
the Veteran's VA treatment records, earlier VA examination 
reports, and service treatment records, and that the private 
treatment records, which may not have been reviewed, were of 
an extremely limited scope, the Board finds that there was no 
prejudice to the Veteran in not having his claims file 
available for review.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

II.	Law and Analysis

A.	Increased Rating for Patellofemoral Syndrome of the 
Right Knee

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the scheduler 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.  


VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
Veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261. Painful motion may add to the actual limitation of 
motion so as to warrant a rating under Diagnostic Codes 5260 
or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected, 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is assigned for ankylosis of the knee, favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is contemplated when such impairment is mild.  A 
20 percent disability evaluation is contemplated when such 
impairment is moderate.  A 30 percent disability evaluation 
is contemplated when such impairment is severe.  

Under Diagnostic Code 5258, a 20 percent disability 
evaluation is assigned for dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint.  

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is warranted when flexion is limited to 45 
degrees.  A 20 percent disability evaluation is warranted 
when flexion is limited to 30 degrees.  A 30 percent 
disability evaluation is warranted when flexion is limited to 
15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is warranted when extension is limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.  A 30 percent 
disability evaluation is warranted when extension is limited 
to 20 degrees.  

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 20 
percent for his right knee patellofemoral syndrome.  

The record reflects that the Veteran visited with a private 
physician in May 2006.  During the examination, the Veteran 
reported that his knees frequently "give out on him."  Upon 
examining the Veteran, the physician noted that the he might 
have "some mild crepitants in the knees," but that there 
was "good stability of the ligaments."  The physician could 
not determine whether the Veteran's pain was a result of 
"mild arthritic pain versus anterior knee pain syndrome" 
and he was referred to an orthopedic examiner for further 
review.  

Based on VA treatment records dated from October 2006 to 
January 2007, the Veteran continued to seek treatment for his 
knee pain.  During his October 2006 treatment at a VA medical 
facility, the Veteran described his medical history, and 
complained of continual pain and swelling in his right knee 
as a result of the service-related injury.  The physician 
provided him with a knee sleeve for his right knee and asked 
that he return for a follow-up in three months.  His 
treatment records indicate he underwent a magnetic resolution 
imaging (MRI) scan for his knee in December 2006, and his 
January 2007 VA outpatient records reflect that the MRI 
results were normal. 

The Veteran was also afforded a VA examination in July 2007.  
During this examination, the Veteran explained that he 
injured his right knee during a "hump" training exercise in 
service, wherein he was struck in the back of his knees by a 
fellow Marine thereby causing the Veteran to fall and injure 
his right knee.  The Veteran further stated that he was 
initially diagnosed with a "possible meniscus tear," but 
after his surgeon administered several additional MRIs, he 
was eventually diagnosed with patellofemoral syndrome of the 
right knee.  

During his discussion with the Veteran, the examiner noted 
that the Veteran currently wears a "brace 'rubber sleeve' on 
his right knee."  The Veteran reported no episodes of 
dislocation, subluxation or locking with respect to his right 
knee as well as no noted inflammation or flareups of joint 
disease.  However, the Veteran did complain of instability, 
pain, stiffness and weakness in his right knee.  While the 
Veteran indicated he did not have joint ankylosis or 
inflammatory arthritis, the examiner did note that the 
Veteran's right knee displayed crepitus, effusion, and 
tenderness and was painful upon movement.  The physical 
examination did not reflect any signs or evidence of patellar 
or meniscus abnormalities.  The Veteran's range of motion was 
0 to 145 degrees.  There was pain on motion throughout.  The 
range of motion exercises were conducted three times for each 
leg and there was no additional limitation or reduction of 
motion upon repetition of these exercises due to pain, 
fatigue, weakness, lack of endurance, and/or incoordination.

The July 2007 examiner also reviewed a report of the December 
2006 MRI results.  Based on the report, the MRI of the right 
knee showed joint effusion but reflected that the medial and 
lateral collateral ligaments as well as the anterior and 
posterior cruciate ligaments were intact.  The radiograph 
also reflected that the medial and lateral menisci were 
intact, the patellar cartilage was intact and 
"unremarkable," and the osseous structures were of normal 
signal intensity.  

The Veteran was diagnosed with right patellofemoral syndrome 
of the right knee.  With respect to how the Veteran's 
disability has affected his daily living, the examiner noted 
that the Veteran experienced moderate difficulty when 
completing his chores and severe difficulty when travelling.  
The Veteran also reported an inability to exercise, go 
shopping and participate in sports or recreational 
activities. The physician also noted that the Veteran's 
disability had a significant impact on his occupational 
activities.  In particular, the Veteran reported that he had 
decreased mobility, problems with lifting and carrying 
objects, a lack of stamina and continued pain carrying out 
his responsibilities at work.  The Veteran stated that he can 
walk one-quarter of a mile, and that he can stand for longer 
than one hour, but less than three hours.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased rating for his 
service connected patellofemoral syndrome of the right knee.  
The Veteran is currently assigned a 20 percent rating by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5260, which 
governs limitation of flexion of the leg.  In this regard, 
the Board notes the Veteran has not been shown to have 
limitation of flexion to 15 degrees to warrant a disability 
rating in excess of 20 percent.  

Additionally, the Veteran is not entitled to a separate 
compensable rating under Diagnostic Code 5261, which governs 
limitation of extension in the leg.  The Board notes that the 
Veteran has not been shown to have limitation of extension to 
10 degrees.  During the Veteran's July 2007 VA examination, 
his knee range of motion was 0 to 145 degrees bilaterally.  
His examiner also noted that there was no limitation of 
motion upon repetition.  As such, he has not been shown to 
meet the criteria for a compensable rating under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260-5261.  

The Board has also considered a functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, 
and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased 
evaluation for the Veteran's service-connected right knee 
patellofemoral syndrome is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are contemplated by the 20 percent rating 
already assigned.  In this regard, the Board observes that 
the Veteran has complained of pain, crepitation, tenderness, 
effusion and locking in the right knee.  He also reported he 
has severe difficulty when travelling and moderate difficulty 
completing his chores.  However, he reported having no 
difficulty conducting daily tasks such as feeding, bathing, 
grooming and dressing himself.  Thus, the effect of this 
symptomatology is contemplated in the currently assigned 20 
percent disability evaluation.  

Further, the Board has considered whether the Veteran would 
be entitled to an increased evaluation for patellofemoral 
syndrome of the right knee under Diagnostic Codes 5010 and 
5003.  As discussed previously, the Veteran's range of motion 
in his right knee has been shown to be no worse than 
extension to 0 degrees and flexion to 145 degrees.  As such, 
the Veteran's limitation of flexion and extension are both 
noncompensable under Diagnostic Codes 5260 and 5261.  
Further, although an MRI conducted during the July 2007 VA 
examination indicated joint effusion in the right knee, the 
patellar cartilage was found to be "intact" and 
"unremarkable."  In addition, the Veteran has never been 
noted to display any symptom other than crepitus, painful 
motion, and tenderness as a result of his disability.

During the July 2007 VA examination, the Veteran himself 
stated that he did not have any constitutional symptoms or 
incapacitating episodes of arthritis.  Furthermore, the 
examiner noted that the Veteran he did not have inflammatory 
arthritis.  While the examiner did note crepitus, effusion, 
tenderness and painful movement in the right knee, these 
symptoms are contemplated by the 20 percent rating already 
assigned.  Therefore, assigning a separate rating under 
Diagnostic Codes 5010 and 5003 for the pain caused by 
arthritis would violate the rule against pyramiding.  38 
C.F.R. § 4.14 (2009).  

In addition, the Board has considered whether the Veteran is 
entitled to an increased evaluation under Diagnostic Code 
5257.  The Veteran reported experiencing instability as a 
result of his right knee disability at his July 2007 VA 
examination, and he reported that his knees frequently give 
out on him during his May 2006 private examination.  However, 
during his July 2007 VA examination, the Veteran himself 
noted no episodes of dislocation or subluxation.  Physical 
examination of the Veteran reflected no instability or 
grinding in his right knee.  The May 2006 examination also 
indicated that the Veteran's ligaments displayed "good 
stability."  The Board acknowledges the Veteran's complaints 
of instability in his right knee, which he is competent to 
make.  However, considering the objective medical evidence of 
record reflects intact ligaments and no instability, the 
Board does not find the Veteran to be credible in this 
respect.  The assignment of a separate compensable rating for 
right instability is not warranted.  

In addition, the Board has also considered whether increased 
evaluation would be in order under other relevant diagnostic 
codes for the knee.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  In this regard, Diagnostic Code 5256 is not for 
application as ankylosis was not shown.  Diagnostic Codes 
5258-5259 are not for application as dislocated or removed 
cartilage was not indicated.  Diagnostic Code 5263 is not for 
application as genu recurvatum was not shown.  Diagnostic 
Code 5262 is not for application as impairment of the tibia 
and fibula was not shown. 

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating for his service-
connected right knee patellofemoral syndrome at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the 
Board finds that the current 20 percent evaluation is 
appropriate for the entirety of the rating period 

In denying the claim for a higher rating, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).


According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right knee disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's right knee with the established criteria found in 
the rating schedule for disabilities of the knee shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above, the 
rating criteria considers range of motion, instability, and 
pain on motion..

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for his right knee.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the right knee disability itself 
markedly impacted his ability to perform his job.  While he 
states that his physician has recommended a different line of 
work, the Veteran states that his current employer is 
sympathetic and "works with him" when the pain acts up.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

B.	Service Connection for Left Knee Condition

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for his 
left knee condition.  The Veteran contends that he suffers 
from a left knee disability as secondary to his service-
connected patellofemoral syndrome of his right knee.  Upon 
reviewing the evidence of record the Board finds that the 
Veteran's service treatment records were negative for any 
treatment or diagnosis of a left knee disability but there 
were complaints of left foot pain.  On his January 1997 
Arrival Screening Form, the Veteran noted that he suffered 
from pain in his left foot during boot camp.  In addition, in 
his September 1997 enlistment examination, the clinical 
evaluation of his lower extremities was shown to be abnormal.  
However, in his September 1997 report of medical history, the 
Veteran did not indicate that he had or had had foot trouble, 
a 'trick' or locked knee, or any type of bone or joint 
deformity.   

The Veteran's Orthopedic clinical records dated from January 
1998 to June 1998 focus on his right knee injury during a 
"hump" training exercise, as well as the consequent follow-
up care and treatment he received.  These clinical records 
discuss the nature of his injury, the treatment administered 
and various tests and procedures the Veteran underwent due to 
his injury.  However, these records are devoid of any 
mention, findings, treatment or diagnosis for a left knee 
disability.  In the Veteran's June 1998 separation 
examination, the clinical evaluation of his feet and lower 
extremities was abnormal.  The Veteran specified in the notes 
section that he suffered from decreased range of motion and 
strength in his right knee.  In his June 1998 report of 
medical history, the Veteran did not indicate that he had or 
had  had foot trouble or a 'trick' or locked knee, however he 
noted that he had swollen or painful joints.  He also wrote 
that he was diagnosed with right knee patellofemoral 
syndrome, he wears a knee brace on his right knee, and that 
his "right knee cannot make a full bend."  However, when 
asked about his present health, he stated that he was in 
"good health."  In his report of medical assessment 
pursuant to his separation examination, the Veteran indicated 
that he suffered from problems with his feet due to the 
training exercise, and that he planned to seek VA disability 
for his right knee.  While his service treatment records 
evidence his right knee injury and treatment received for 
this disability as a result, the records are absent of any 
findings, treatment or diagnosis of a left knee condition or 
disability.  The Veteran does not argue the contrary.

Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for his claimed left knee 
condition immediately following his period of service or for 
several years thereafter.  The Board observes that the 
earliest post-service evidence of record pertaining to the 
Veteran's left knee condition is the Veteran's April 2007 
claim in which he seeks entitlement to service connection for 
his left knee condition as secondary to his service-connected 
right knee disability.  The additional evidence of record 
pertinent to his left knee claim consists of the Veteran's 
December 2007 notice of disagreement (NOD) in which he 
appeals the December 2007 rating decision and contends that 
his left leg has not been properly examined by his private 
physicians or the VA.  

The earliest post-service medical evidence of record was in 
June 2004, in which the Veteran visited a private facility to 
receive medical for his right knee.  Upon examination, the 
physician noted the Veteran had "fair stability of the 
knee" and showed signs of possible osteoarthritis.  There 
was no discussion of the Veteran's left knee.  The Veteran's 
VA treatment records dated from October 2006 to January 2007 
reflect that he sought continual care and treatment for his 
right knee disability and pain.  However, these records are 
negative for any complaints, findings or notations of left 
knee pain.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of left 
knee disability, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the Veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings for many years 
between the period of active duty and the first complaints or 
symptoms of left knee pain is itself evidence which tends to 
show that the disorder did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a left knee 
disability manifested during service or within close 
proximity thereto, the medical evidence of record does not 
show the Veteran to currently suffer from a left knee 
disability or to have suffered from it during any portion of 
his appeal.  Furthermore, the medical evidence of record does 
not link any current diagnosis to the Veteran's military 
service.  Therefore, direct service connection between the 
Veteran's claimed left knee disability and his period service 
is not warranted.  

The May 2006 private medical record indicates the Veteran 
sought treatment for his knee pain.  The physician could not 
determine whether the pain in his knees was a result of 
"mild arthritic pain versus anterior knee pain syndrome" 
and referred him to another orthopedic surgeon for a 
consultation.  In his June 2008 private medical report, the 
physician noted the Veteran had arthritis, but did not 
specify as to which knee.  He arranged for the Veteran to 
consult with an orthopedic surgeon.  

At his June 2008 orthopedic consultation the Veteran 
underwent a physical examination for his left and right 
knees.  With regard to the left knee, the physician found 
"no effusion, much less crepitus with compression of the 
patella as compared to the right knee."  The physician also 
noted "no instability with varus or valgus stressing, 
lachman, or drawer" and "no gross patellar instability."  
In addition, the physician indicated that X-rays of the 
Veteran's left knee and lateral left knee showed "no acute 
fracture or dislocations, [and] no intraosseous lesions, or 
soft tissue swelling."  His overall assessment was that the 
Veteran "had significant chondromalacia of the patella."  
While he did not specify as to which knee, he indicated that 
such disability was "likely traumatic in nature given his 
history" and he suggested that the Veteran undergo 
"possible arthroscopy to his right knee with chondroplasty 
of the patella."  It can be inferred from these statements 
that his diagnosis of chondromalacia of the patella was in 
reference to the Veteran's right knee.  The physician also 
noted that the Veteran's rheumatoid arthritis factor was 
slightly elevated but did not specify which joint or part of 
his body the Veteran had rheumatoid arthritis in.  A July 
2008 private treatment note also indicates that the Veteran 
has arthritis, but the physician did not specify as to which 
knee.  Therefore, there is no clear evidence that the Veteran 
has a diagnosis of any left knee disorder at this time.  

As to the Veteran's claim that his left knee condition is 
related to his service-connected patellofemoral syndrome of 
the right knee, the Board notes that secondary service 
connection requires (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  In this case, the Board 
finds that the preponderance of the evidence of record does 
not demonstrate that the Veteran currently suffers from 
diagnosed left knee disorder.  While the Veteran maintains 
that he suffers from pain in his left knee, the evidence does 
not reflect a current diagnosis of a left knee disability.

Even assuming, arguendo, that the Veteran was diagnosed with 
a disability in his left knee, the Board finds that the 
Veteran is not entitled to service connection for a left knee 
disability on a secondary basis, because the evidence of 
record does not reflect a nexus between the Veteran's 
service-connected patellofemoral syndrome of the right knee 
and his claimed current left knee disorder.  During the 
Veteran's July 2007 VA examination in relation to his claim 
seeking an increased rating for his right knee disability, 
the Veteran maintained that his "[l]eft knee [was] painful 
at times because of stress from less pressure on the right 
knee."  The Veteran's left knee was also examined during 
this examination.  Range of motion exercises were conducted 
with respect to both knees and reflected that the Veteran had 
extension to 0 degree and flexion to 145 degrees.  The 
examiner diagnosed the Veteran with right knee patellofemoral 
syndrome, but did not provide a diagnosis for the left knee, 
despite the Veteran's complaints of left knee pain.  

The RO also arranged to have a VA examiner review the 
Veteran's claims file, including the July 2007 VA 
examination, and issue an opinion with regard to whether the 
Veteran's claimed left knee disability was caused by his 
service-connected right knee patellofemoral syndrome.  The 
examiner noted that the Veteran had normal range of motion in 
his left knee.  She further opined that it was unlikely that 
the service-connected right knee caused the Veteran's left 
knee condition and explained that "even in the event of 
antalgia, if an individual is ambulatory, all of the body 
weight is placed on each extremity as they ambulate" 
therefore "[e]ach lower extremity, of necessity, takes the 
same amount of body weight."  The examiner ultimately 
concluded that prolonged standing on the left knee does not 
cause degenerative changes and that any "[d]egenerative 
change of the left knee is likely due to the wear and tear of 
aging."  Thus, the competent medical evidence of record 
reflects that even if the Veteran were diagnosed with a left 
knee disability, it would not be secondary to his service-
related right knee patellofemoral syndrome.  

Again, although the Veteran might sincerely believe that his 
left knee disorder was caused or aggravated by his service-
connected right knee patellofemoral syndrome, the Veteran, as 
a lay person, is not competent to make such diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
any statements by the Veteran regarding such etiology or 
onset do not constitute competent medical evidence on which 
the Board can make a service connection determination.  

In summary, the Board finds that a left knee disorder was not 
diagnosed in service and the objective medical evidence of 
record reflects no current diagnosis for a left knee 
disability.  The post-service evidence showed that despite 
repeated clinical examinations and medical consultations, a 
left knee disability has not been diagnosed.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see Degmetich 
v. Brown, 104 F.3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary.)  
Evidence must show that the Veteran has the disability for 
which benefits are being claimed.  Although the Board has 
considered the Veteran's reports of pain and tenderness in 
the left knee, the Court has held that symptoms alone without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

In addition, medical evidence of record shows that the 
current left knee condition, if such were identified as a 
chronic disability, is not causally related to or aggravated 
by his service-connected right knee patellofemoral syndrome 
or otherwise related to service.  For the reasons and bases 
discussed above, the Board has concluded that the negative 
evidence in this case outweighs the evidence in favor of the 
Veteran's claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for left knee condition, to include as secondary 
to service-connected patellofemoral syndrome of the right 
knee.  Therefore, the benefit of the doubt doctrine is not 
for application, and the claim for service connection for 
left knee condition is denied.  38 C.F.R. § 3.102; see 
Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to an increased disability rating for service-
connected patellofemoral syndrome of the right, currently 
rated as 20 percent disabling, is denied.  

Service connection for left knee condition is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


